                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    TAN PHU CUONG INVESTMENT LLC, a                    CASE NO. C18-1102-JCC
      Washington Limited Liability Company, and
10    EMILIYA SHUPARSKAYA, a married woman               MINUTE ORDER
11    as her separate property,

12                          Plaintiffs,
             v.
13
      KING COUNTY, a political subdivision of the
14    State of Washington,
15
                            Defendant.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion to continue the trial
20
     date and case schedule (Dkt. No. 9). Having thoroughly considered the motion and the relevant
21
     record, the Court hereby GRANTS the motion and ORDERS that:
22
        •   Trial in this matter is CONTINUED from April 22, 2019 to July 29, 2019 at 9:30 A.M.
23
        •   Pleading amendment and third-party action deadline is March 7, 2019.
24
        •   Discovery cutoff is March 21, 2019.
25
        •   Dispositive motion filing deadline is April 22, 2019.
26
        •   Rule 39.1 mediation shall be completed no later than May 9, 2019.

     MINUTE ORDER
     C18-1102-JCC
     PAGE - 1
 1     •   The agreed pretrial order shall be filed no later than July 11, 2019.

 2     •   Trial briefs shall be filed no later than July 17, 2019.

 3         DATED this 10th day of December 2018.

 4                                                          William M. McCool
                                                            Clerk of Court
 5
                                                            s/Tomas Hernandez
 6
                                                            Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1102-JCC
     PAGE - 2
